In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00056-CV

GEORGE MANOR, Appellant                       §   On Appeal from the 415th District
                                                  Court
                                              §
                                                  of Parker County (CV15-1444)
V.                                            §
                                                  October 17, 2019
                                              §
JUDY IONE MANOR, Appellee                         Opinion by Judge Gonzalez


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed and we lift the stay previously ordered by this court.

      It is further ordered that appellant George Manor shall pay all of the costs of

this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By __/s/ Ruben Gonzalez________________
                                           Judge Ruben Gonzalez